DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 – 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. (JP2012240448A).
For claim 1, Kojima et al. discloses a tank mounting structure 1 comprising:
a frame 26 [configured to fix a tank 14] (page 8, paragraph [0017] via a plurality of fixed bands 12);
a band 12 [configured to fix the tank in a state where the band sandwiches the tank with the frame] (fig. 3, page 8, paragraph [0016]) and [the band deforms in accordance with expansion or contraction of the tank] (page 7, paragraph [0015], wherein the bands are formed of a flexible metal plate or a rubber band); and
a tank protector 10 [configured to be fixed to an inner side of the band or an outer side of the band] (fig. 1 and 3, page 7, paragraph [0015], wherein the two fixing bands 12 are arranged at intervals from each other so as to support the outer periphery of the shielding cover 10).
For claim 3, Kojima et al. discloses the tank mounting structure [wherein shear strength of the tank protector is greater than shear strength of the band] (capable, page 6, paragraph 
For claim 4, Kojima et al. discloses the tank mounting structure [wherein the tank mounting structure is configured such that an end portion of the band is fixed to the frame] (page 7, paragraph [0015], a mounting bolt 24 is inserted from below into the through hole 22 formed in the fixing portion 20, and mounting bolt 24 is provided in the underbody 26 of the vehicle with a nut portion) [while applying pressing force to the tank by using an elastic body 32] (page 10, paragraph [0020], wherein a pressing force is applied by the shock absorbing material to the tank during attachment of the overall tank mounting structure).
For claim 5, Kojima et al. discloses the tank mounting structure [wherein the band is made from metal] (page 7, paragraph [0015], wherein bands are formed of a flexible metal plate).
For claim 8, Kojima et al. discloses [a vehicle comprising the tank mounting structure] (page 7, paragraph [0015], the shield cover 10 can be pressed upward to fix the shielding cover 10 and the fuel gas tank 14 to the underbody of the vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP2012240448A) in view of Ikeya (US 2018/0035002 A1) and Sasaki (US 2016/0096495 A1).
For claim 2, Kojima et al. discloses the tank mounting structure wherein
[the tank protector includes a center member (central portion of tank protector 10) and end portion members (end portions of tank protector 10), [the center member being provided on an outer side of a cylinder portion that is a cylindrical portion of the tank] (figs. 1 and 4, central portion of the tank protector covers cylindrical portion of the tank 14), [the end portions being on both end sides of the cylinder portion of the tank, respectively] (fig. 1 of Kojima et al.); [the end portion members being provided on outer sides of tank portions, respectively] (fig. 60, capable dependent upon size of the tank); but does not explicitly disclose 
the end portions of the tank are dome portions, the end portion members being provided on outer sides of the dome portions, respectively, the dome portions being on both end sides of the cylinder portion of the tank, respectively; and
the end portion members are thicker than the center member.
Ikeya discloses a deformation inhibiting device 158 comprising a center member 160e, end portions 160b, 160c, and
[the end portion members are thicker than the center member] (fig. 60, wherein portions of 160b, 160c are thicker than the center member 160e), [the end portion members being 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the thicker end portions as taught by Ikeya in place of the uniform thickness of Kojima et al. to allow for improved structural integrity, wherein the thicker end portions may reduce overall replacement costs.
	Sasaki et al. discloses a tank T comprising [a cylindrical portion and dome end portions] (fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the tank structure of Sasaki et al. in place of the tank configuration of Kojima et al. modified as above, wherein the dome portions may provide for a reduction in debris build-up and easier assembly, thus reducing overall operation time.	
For claim 7, Kojima et al. modified as above discloses the tank mounting structure [wherein a lower end of each of the end portion members of the tank protector is positioned lower than a lower end of the center member of the tank protector] (in view of the combination above, fig. 60, wherein the modified tank protector end portion members extend further than the center member).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP2012240448A) in view of Omori (US 2012/0213580 A1).
For claim 6, Kojima et al. does not explicitly disclose the tank mounting structure wherein the band is made from an elastic resin material.
Omori discloses a fuel tank 2, [bands 5, 5 made of resin materials] (page, paragraph [0085]).
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180326842, US-20170240045, US-20180003346, US-20100045018, US-20170299769 – discloses a tank comprising bands
US-8366152 and US-6557814 – discloses a tank comprising bands and a protector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611